Case 3:19-cv-01671-BR   Document 31-12   Filed 10/21/19   Page 1 of 2




                        EXHIBIT 3
               Case 3:19-cv-01671-BR                 Document 31-12                   Filed 10/21/19               Page 2 of 2
19 /10 /2019                           R oundcube W ebm ail :: A m is Integrity/ Dry Bulk singapore pte - withdrawal of services



   Subject      Amis Integrity/ Dry Bulk singapore pte - withdrawal of
                services
   From         Operations 24Vision <0perations@24Vision.so1utions>
   To           Stavros Tsolakis <operations@drybulksingapore.com>,
                thomas.rolin.p@brsbrokers.com <thomas.rolin.p@brsbrokers.com>,
                bulkopsmiddleeast@brsbrokers.com
                < bulkopsmidd leeast@brsbrokers.com >
   Copy         Operations 24Vision <Operations@24Vision.Solutions>, Claims
                <Claims@24Vision.Solutions>, Amis Integrity Master
                < master.amisintegrity@wisdom .amosconnect. com>
   Date         2019-07-1119:34

   To DryBulk Singapore Pte Ltd
   Cc   Capt Mv amis integrity
   Cc   BRS (brokers)

   Dear sirs,

   We refer to the below messages and our notice of default of the charter party dated the 8th of July 2019.
   Despite our repeated reminders the funds have not been received on our account and have therefore not
   been placed at the immediate disposal of the Owners while 3 clear banking days as per proforma clause
   ll(b) have elapsed. Absent of timely payment, we herewith notify the Charterers of the immediate
   withdrawal of the mv "Amis Integrity" from the charter party dated 10 of January 2019 as amended on the
   8th of February 2019, as per clause ll(a) and ll(b) of the proforma charter.

   This notice of withdrawal is without prejudice to Owner's right to claim hire for the full duration of
   the charter party and any damages, costs and/or losses whatsoever as a consequence of Charterer's default
   of the charter party terms including but not limited to the costs of bringing the vessel to the agreed
   redelivery location.

   The master and Owners shall be informed that Dry-Bulk Singapore herewith has lost any entitlement to give
   voyage instructions in relation to the vessel, which shall be considered null and void going forward. We
   trust to have informed you sufficiently and we shall submit our claim for Charterer's repudiatory breach
   of the charter party in due course.

   Varun Ganesan
   24Vision Chartering Solutions DMCC
   +971529463711

   Sent from my iPhone




webmail.drybulksingapore.com/? _task=mail&_safe=0&_uid=9666&_mbox=INBOX&_action=print&_extwin= 1                                   1/1
